                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
      _______________________________
                                    )
HOWARD T. TYSON,                    )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )                  Civil Action No. 16-1678 (KBJ)
                                    )
MEGAN J. BRENNAN, POSTMASTER )
GENERAL,                            )
                  Defendants.       )
____________________________________)



                 PLAINTIFF COUNSEL’S NOTICE OF CHANGE OF ADDRESS

       Plaintiff counsel, Y. Kris Lee, submits this Notice of Change of Address for transmission of all

documents in the above-captioned case. All future correspondence, service of pleadings, and other

documents submitted in hard and/or electronic copy should be directed to the following address: Y. Kris

Lee, D4U USA Law Group LLC, 1200 G Street N.W., Suite 800, Washington, D.C. 20005.




Dated: April 24, 2019

                                               Respectfully submitted,

                                                  /s/___________________
                                               Y. KRIS LEE
                                               D.C. BAR #429411
                                               D4U USA LAW GROUP LLC
                                               1200 G Street NW, Suite 800
                                               Washington, D.C. 20005
                                               Tel: 202-900-9007
                                               Fax: 877-909-6601
                                               Email: yklee@d4uusa.com
                                               Counsel for Plaintiff
                         CERTIFICATE AND PROOF OF SERVICE


        I hereby certify that on the 24th day of April 2019, I sent via E-mail and the ECF System
a true copy of the foregoing to:

                                            PAUL CIRINO
                                            Assistant United States Attorney
                                            D.C. Bar #_________
                                            Civil Division
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            Tel: 202-252-2529
                                            Fax: 202-252-2599
                                            Email: Paul.Cirino@usdoj.gov
                                            Counsel for Defendant




                                            ______/s/__________________________
                                            Y. KRIS LEE




                                               2
